            Case 3:16-cv-00411-MEM Document 116 Filed 07/02/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 CHRISTOPHER BAINBRIDGE &                  :
 KELLY BAINBRIDGE,
 Individually and as His Wife,             :

                     Plaintiffs            :    CIVIL ACTION NO. 3:16-411

            v.                             :         (JUDGE MANNION)

 U.S. BANK, N.A. as Trustee for            :
 the C-BASS Mortgage Loan
 Trust Asset-Backed                        :
 Certificates, Series 2007-CB6,
 et al.,                                   :
                Defendants
                                           :

                                     ORDER

        In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT: defendants’ motion to exclude the opinion

testimony of plaintiffs’ expert, Mark S. Pearlstein, Esquire, (Doc. 101) is

GRANTED.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

DATE: July 2, 2020
16-411-01
